Title: To Benjamin Franklin from Joseph Compagnoni, 30 November 1777: résumé
From: Compagnoni, Joseph
To: Franklin, Benjamin


<Lugo in the Romagna, November 30, 1777, in French: I wrote you on September 21 to the following effect: Your literary merit and your patriotism move me to dedicate to you a small rhymed work on a war that has brought Europe the good fortune of having you back. The poem, entitled “Il Washington,” will not offend reason or virtue and, though most favorable to the colonies, will not hurt English sensitivities. If you will accept, I shall embrace the opportunity to testify to your talents and love for your country; these are qualities that tie men together in the knot of virtue and community. I confidently expect your response. Thus far my letter, which I résumé on the chance that it did not reach you or that your answer has been lost. The work is already in print; I wait only on word from you.>
